Citation Nr: 1620735	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  11-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a vision disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1965 to July 1969 and from March 1970 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Board remanded the Veteran's claim in February 2013.

The Veteran testified at a May 2012 Board hearing before the undersigned Veterans Law Judge in Boise, Idaho.  A transcript of the hearing is of record.

In addition to reviewing the paper file, a review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2013 Board remand stated that "[r]emand for examination to obtain a nexus opinion is required.  Additionally, it is not entirely clear what conditions of the eyes are present.  Cataracts and refractive error are indicated by the current record, but a complete eye examination to properly identify all current diagnoses is necessary."  The remand directives specified that the Veteran be afforded "a VA eye examination," that "[t]he examiner must identify all current disabilities of the eyes" and that "[f]or each identified condition, other than refractive error, the examiner must opine as to whether it is at least as likely as not such was caused or aggravated by military service."  While a VA opinion was obtained in April 2013, no examination was conducted.  As the February 2013 Board remand specifically requested a VA examination, in part to "identify all current disabilities of the eyes," and such examination was not conducted, the Board concludes that remand is required for a VA examination and opinion, as detailed in the remand directives below, to ensure substantial compliance with the February 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The April 2013 Supplemental Statement of the Case, however, referenced VA treatment records dated up to April 2013.  As such, while on remand, all outstanding VA treatment records from November 2012 must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from November 2012.

2.  Schedule the Veteran for a VA eye examination.  The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

The examiner must identify all current disabilities of the eyes.  For each identified condition, other than refractive error, the examiner must opine as to whether it is at least as likely as not such was caused or aggravated by military service.  Cataracts and residuals of such must be specifically addressed.

The examiner is notified that exposure to smoke and fumes from a January 1969 flight deck fire is supported by the record (as discussed further in the February 2013 Board remand).  The role, if any, of such in the development of any eye condition must be addressed.
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed training).

3.  After completing the requested action, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

